DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/12/2022 has been entered. Claims 1-3 and 5-15 remain pending in this application. Applicant’s amendments to the claims, drawings, and specification have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/20/2021. 
Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on page 10 of the Remarks that the Examiner refers to the outward extending gusset portion(s) of Frater, and that the gussets of Frater do not appear to disclose or suggest a “notch” as recited in claim 1, therefore do not function to deform in a predetermined manner producing a tensioning force in the sealing flap. 
The Examiner respectfully notes that the previous rejection specifically cites a notch (Notch 218B, Figure 16A-C) in the side wall of the cushion, not the gusset portion (gusset portion 28 in Figure 6) as argued by Applicant.  Therefore, Applicant’s arguments and reference to U.S. Patent Application No. 10/655,622 regarding the functional properties of a gusseted cushion on Page 11 of the Remarks are moot, as the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2013/0146060) in view of Frater et al. (US 7,971,590). 
Regarding claim 1, Ho discloses a cushion (10 Figure 4) for use in a system providing a flow of breathing gas (4 Figure 1) to the airway of a patient, the cushion comprising: a first end portion having a sealing flap (12 Figure 4) which is structured to sealingly engage a surface of the patient about an airway of the patient (Paragraph 0032 line 2); a second end portion (16 Figure 4) adapted to receive the flow of breathing gas; and a wall portion (14 Figure 4) extending between the first end portion and the second end portion and defining a passage(24 Figure 9) extending between the first portion and the second portion (Figure 9), the passage being structured to communicate the flow of breathing gas from the second end portion to the first end portion, wherein the wall portion includes a notch (26A-F Figure 11). 
Ho is silent on the notch being positioned and structured to deform in a predetermined manner such that an angle which the wall portion makes with a longitudinal axis of the passage increases from a first value to a second value upon deformation of the notch, wherein said deformation of the notch produces a tensioning force in at least a portion of the sealing flap. 
notch 218B shown in Figure C/D below), that when a force is applied, such as donning of the mask, the cutout or notch will collapse and cause the side wall of the cushion to extend or buckle outwardly to form an increased projected area 215’ (Column 14 line 27-37 and Figure 16B), therefore producing a tensile force in the face-contacting portion 214 (sealing portion) of the cushion 210. Therefore, it would have been obvious at the time of invention that the notches of Ho would also collapse and buckle outwardly, creating a tensile force in the wall of the cushion, as taught by Frater, thereby effectively increasing the sealing force of the mask assembly (Column 14 line 49).

    PNG
    media_image1.png
    604
    495
    media_image1.png
    Greyscale

the cushion of claim 1, with Ho further teaching wherein the notch (26A-F Figure 11) extends into the wall portion from an outer surface of the wall portion disposed opposite the passage (“wall portion includes a plurality of voids 26, 74”, Abstract; Voids 26B, 26F, 26D, 26C extend into wall portion from outer wall surface opposite the passage or opening, Figure 11). 
Regarding claim 3, Ho in view of Frater teach the cushion of claim 1, with Ho further teaching wherein the wall portion comprises an inner surface facing the passage, and wherein the inner surface is uninterrupted (bottom wall 24 facing passage or opening does not contain any additional features therefore is uninterrupted, Figure 11). 
Regarding claim 5, Ho in view of Frater teach the cushion of claim 1, with Ho further teaching wherein the notch (26A-F Figure 11)  is disposed parallel to the sealing flap or perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11).
Regarding claim 6, Ho in view of Frater teach the cushion of claim 1, with Ho further teaching wherein the notch (26A-F Figure 11) is disposed parallel to the sealing flap or perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11); and wherein the wall portion further comprises a second notch (plurality of voids, Figure 11) disposed generally parallel to the sealing flap or generally perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11).
cushion of claim 1, with Frater further teaching wherein the notch (218, Figure 16A/C or 218B Figure 16C) is structured to deform from a first position in which the notch has a first opening width to a second position in which the notch in which the notch has a second opening width which is less than the first opening width  (notch 218B will collapse at its weakest point upon pressure, Column 14 lines 65-66; therefore the opening width of the notch will decrease from an un-collapsed to a collapsed state). 
Regarding claim 8, Ho in view of Frater teach the cushion of claim 1, with Frater further teaching wherein the notch (218, Figure 16A/C or 218B Figure 16C) is structured to deform from a first position in which the notch has a first opening width to a second position in which the notch has a second opening width which is greater than the first opening width (notch 218 may buckle outward or inwardly, therefore if notch bucked outwardly, the second opening width would be larger than the first, Column 15 lines 1-2). 
	Regarding claim 9, Ho discloses a cushion (10 Figure 4) for use in a system providing a flow of breathing gas to the airway of a patient (4 Figure 1), the cushion comprising: a first end portion having a sealing flap (12 Figure 4) which is structured to sealingly engage a surface of the patient about an airway of the patient (Paragraph 0032 line 2); a second end portion (16 Figure 4) adapted to receive the flow of breathing gas; and a wall portion (14 Figure 4) extending between the first end portion and the second end portion and defining a passage(24 Figure 9) extending between the first portion and the second portion (Figure 9), the passage being structured to communicate the flow of breathing gas from the second end portion to the first end portion, wherein the wall portion includes a notch (26A-F Figure 11) which is positioned and structured to deform in a predetermined manner(cushion 10 is made from a soft, flexible, cushiony, elastomeric material – which would allow the notch to deform in a manner which increases the perimeter of the patient opening, Paragraph 0036).
	Ho is silent on the notch deforming in a manner in which increases the perimeter of the patient opening. 
However, Frater teaches an analogous cushion for use in delivering breathable gas to a patient (abstract) that includes cut-outs, grooves, or areas of predetermined weakness in the central side wall portion of the cushion (see cutout portion 218 in Figures 16A/B and specifically the notch 218B shown in Figure C/D below), that when a force is applied, such as donning of the mask, the cutout or notch will collapse and cause the side wall of the cushion to extend or buckle outwardly to form an increased projected area 215’ (Column 14 line 27-37 and Figure 16B), Therefore, it would have been obvious at the time of invention for the notches of Ho to perform similarly by deforming in a manner in which increases the perimeter of the patient opening, as evident by Frater, for the purpose of increasing the sealing force, thus providing a more effective seal.
	Regarding claim 10, Ho in view of Frater teach the cushion of claim 9, with Ho further disclosing wherein the notch (26A-F Figure 11)  is disposed parallel to the sealing flap or disposed perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11).
	Regarding claim 11, Ho further discloses wherein the notch (26A-F Figure 11) is disposed parallel to the sealing flap or perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11) and wherein the wall portion includes a second notch (plurality of voids, Figure 11) disposed generally parallel to the sealing flap or generally perpendicular to the sealing flap (Plurality of voids 26B, 26F, 26D, 26C parallel with patient contacting portion or sealing surface 12, Figure 11).
Regarding claim 12, Ho in View of Frater teach the cushion of claim 9, with Frater further teaching wherein the notch (218, Figure 16A/C or 218B Figure 16C) is structured to deform from a first position in which the notch has a first opening width to a second position in which the notch in which the notch has a second opening width which is less than the first opening width  (notch 218B will collapse at its weakest point upon pressure, Column 14 lines 65-66; therefore the opening width of the notch will decrease from an un-collapsed to a collapsed state). 
Regarding claim 13, Ho in view of Frater teach the cushion of claim 9, with Frater further teaching wherein the notch (218, Figure 16A/C or 218B Figure 16C) is structured to deform from a first position in which the notch has a first opening width to a second position in which the notch has a second opening width which is greater than the first opening width (notch 218 may buckle outward or inwardly, therefore if notch bucked outwardly, the second opening width would be larger than the first, Column 15 lines 1-2).
Regarding claim 14, Ho discloses a system for providing a pressurized flow of gas to the airway of a patient, the system comprising: a pressure/flow generating system (4 Figure 3); and a cushion (10 Figure 4) comprising: a first end portion having a sealing flap (12 Figure 4) which is structured to sealingly engage a surface of the patient about an airway of the patient (Paragraph 0032 line 2); a second end portion (16 Figure 4) adapted to receive the flow of breathing gas; and a wall portion (14 Figure 4) extending between the first end portion and the second end portion and defining a passage(24 Figure 9) extending between the first portion and the second portion (Figure 9), the passage being structured to communicate the flow of breathing gas from the second end portion to the first end portion, wherein the wall portion includes a notch (26A-F Figure 11).
Ho is silent on the notch being positioned and structured to deform in a predetermined manner such that an angle which the wall portion makes with a longitudinal axis of the passage increases from a first value to a second value upon deformation of the notch, wherein said deformation of the notch produces a tensioning force in at least a portion of the sealing flap.
However, Frater teaches an analogous cushion for use in delivering breathable gas to a patient (abstract) that includes cut-outs, grooves, or areas of predetermined weakness in the central side wall portion of the cushion (see cutout portion 218 in Figures 16A/B and specifically the notch 218B shown in Figure C/D below), that when a force is applied, such as donning of the mask, the cutout or notch will collapse and cause the side wall of the cushion to extend or buckle outwardly to form an increased projected area 215’ (Column 14 line 27-37 and Figure 16B), therefore producing a tensile force in the face-contacting portion 214 (sealing portion) of the cushion 210. Therefore, it would have been obvious at the time of invention that the notches of Ho 
Regarding claim 15, Ho further teaches wherein the wall portion comprises an inner surface facing the passage and an outer surface disposed facing away from the passage (Figure 11); wherein the notch (26A-F Figure 11) extends into the wall portion from the outer surface; and wherein the inner surface is uninterrupted (bottom wall 24 facing passage or opening does not contain any additional features therefore is uninterrupted, Figure 11).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785